DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted that:
Claims 1, 3, and 6 are amended
Claims 2 and 4 are cancelled
Claims 8-9 are new

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-9 are rejected under AIA  35 U.S.C. 103 as obvious over by Kawashima (US 20140152415 A1) in view of Amano (JP 2009124833 A)
Regarding Claim 1:
Kawashima teaches a coil component comprising: 
a first coil element (21, Fig. 8; para 0062) and a second coil element (23, Fig. 8; para 0062) formed by dividing and folding, at a prescribed position, into two a winding coil formed by laminating a single flat wire (see claim 1) into a rectangular shape with edgewise-winding (construed from Fig. 8; see para 0090), the first coil element and the second coil element being disposed with opposing side-faces placed along in parallel to each other; and an interconnection part (elements 221, 222 and 223 formed the interconnection part in Fig. 8) that connects the first coil element and the second coil element, wherein 
in end-faces where the first coil element and the second coil element are connected, a side of the first coil element (not labeled; i.e. left straight part of 21 in Fig. 8) and a side of the second coil element (232b, Fig. 8) adjacent to each other among each of sides of a rectangular part forming the end-faces of the first coil element and the second coil element and sides parallel to (232d, 213a; Fig. 8), the side of  first coil element and the side of the second coil element adjacent to each other are first sides
the interconnection part connects a coil element winding end portion (not expressly labeled; i.e. left straight end part of 21 in Fig. 8) located in vicinity of an edge of one of the first sides of one of the two coil elements or on an extension of the first side with a coil element winding start portion (not expressly labeled; i.e. end part of 232d in Fig. 8)  located in vicinity of an edge of one of the first sides of the other one of the two coil elements or {on an extension of the first side}; and 
the interconnection part includes, in the coil element winding start portion and the coil element winding end portion, a coil element winding start portion side raised part (223, Fig. 8) and a coil element winding end portion - 26 -side raised part (221; para 0067) configured by twisting and raising the flat wire at a right angle(see para 0062) in a same direction with respect to each other, 
a coil element winding start portion side shaped part,
a coil element winding end portion side shaped part,
an intermediate part  (222, Fig. 8; para 0066) extended between the coil 
element winding start portion side shaped part and the coil element winding end portion side shaped part.
Kawashima discloses the claimed invention except a coil element winding start 
Portion side r-shaped part a coil element winding end portion side r-shaped part. 
However, Amano teaches that it is known to have a rectangular wire of the R-shaping of the continuous coil 4 (see .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the R-shaping of the continuous coil  as taught by Amano (see Abstract and Fig. 3b), since Amano states at abstract that such modification would provide R-shaping of the continuous coil  without damaging a film, which has high productivity and reliability, whose processes are easy and whose size is small. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). See MPEP 2144.04. It is noted that in the instant application, in paragraph 0083, applicant has not disclosed any criticality for the claimed limitations. 

Regarding Claim 3:
As applied to claim 1, the modified Kawashima teaches that the first sides i.e. left straight part of 21 and 232b in Fig. 8) and the first sides located on outer side are outer first sides (i.e. 232d, 213a; Fig. 8),
the interconnection part connects either one of the coil element winding start portion and the coil element winding end portion the first coil element and the second coil element (construed from Fig. 8)  or on an extension of the inner first side with another one out of the coil element winding start portion and the coil element winding end portion the first coil element and the second coil element coil elements or on an extension of the outer first side.

Regarding Claim 6:
As applied to claim 1, the modified Kawashima teaches that the intermediate part is construed from Fig. 8).

Regarding Claim 7:
As applied to claim 1, the modified Kawashima teaches that a magnetic core (31, Fig. 12; para 0081) forming a closed magnetic path by inserting each leg part into a hollow part of the coil component.

Regarding Claim 8:
As applied to claim 1, the modified Kawashima teaches that the flat wire has a cross-section with a shortest side (not labeled; see Drawing: 1), and
the coil element winding start portion side r-shaped part and the coil element winding
end portion side r-shaped (see claim 1 analysis above in light of MPEP 2144.04) part are bent around an axis parallel to the shortest side.


    PNG
    media_image1.png
    527
    733
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 8

Regarding Claim 9: 
As applied to claim 1, the modified Kawashima teaches that the rectangular shape with edgewise-winding includes a rounded corner (not labeled; see Drawing: 1),  and a straight side, and the twisting and raising the flat wire is at an end of the straight side and before the rounded corner

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837